     Case: 4:19-cv-01841-JAR Doc. #: 14 Filed: 07/03/19 Page: 1 of 6 PageID #: 127




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI

ASSOCIATED MANAGEMENT                                   )
SERVICES, INC.,                                         )
                                                        )
        Plaintiff,                                      )
                                                        )   No. 4:19-cv-01841
v.                                                      )
                                                        )
CAPSTAN HEALTHCARE, LLC, d/b/a                          )   JURY TRIAL DEMANDED
CAPSTAN RX, SYED HAROON ZULFIQAR,                       )
d/b/a CAPSTAN RX, and NORTH G RX, LLC,                  )
d/b/a CAPSTAN RX,                                       )
                                                        )
        Defendants.                                     )


                         DEFENDANTS’ ANSWER TO AMENDED
                          CLASS ACTION JUNK-FAX PETITION


        Defendants Capstan Healthcare, LLC d/b/a Capstan RX, Syed Haroon Zulfiqar d/b/a

Capstan RX, and North G, RX, LLC, d/b/a Capstan RX (“Defendants”) answer the Amended Class

Action Junk-Fax Petition filed by Plaintiff Associated Management Services, Inc. (“Plaintiff”) as

follows:

                           PARTIES, JURISDICTION, AND VENUE

        1.      Defendants admit this allegation.

        2.      Defendants admit this allegation.

        3.      Defendants admit this allegation.

        4.      The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

        5.      Defendants admit this allegation.

        6.      Defendants admit this allegation.



                                                    1
    Case: 4:19-cv-01841-JAR Doc. #: 14 Filed: 07/03/19 Page: 2 of 6 PageID #: 128




          7.    Defendants admit this allegation.

          8.    The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

          9.    Defendants admit this allegation.

          10.   The allegation in this paragraph is a legal conclusion to which no response is

necessary. To the extent that a response is necessary, Defendants denies this allegation.

          11.   The allegation in this paragraph is a legal conclusion to which no response is

necessary. To the extent that a response is necessary, Defendants denies this allegation.

                                             THE FAX

          12.   Defendants deny the allegations in this paragraph.

          13.   Defendants are without knowledge to admit or deny the allegation that “most

unsolicited faxes” are “one or two pages long,” otherwise the fax is a document that speaks for

itself.

          14.   Defendants are without knowledge to admit or deny the allegation that Plaintiff

received the fax attached to the petition through Plaintiff’s facsimile machine.

          15.   Defendants deny the allegation in this paragraph.

          16.   Defendants admit the allegation in this paragraph.

          17.   Defendants deny the allegations in this paragraph.

          18.   Defendants deny the allegations in this paragraph.

          19.   Defendants deny the allegations in this paragraph.

          20.   Defendants deny the allegations in this paragraph.

          21.   Defendants deny the allegations in this paragraph.

          22.   Defendants deny the allegations in this paragraph.

          23.   The allegations in this paragraph are legal conclusions to which no response is

                                                    2
   Case: 4:19-cv-01841-JAR Doc. #: 14 Filed: 07/03/19 Page: 3 of 6 PageID #: 129




necessary. To the extent that a response is necessary, Defendants deny these allegations.

       24.     Defendants deny the allegations in this paragraph.

       25.     Defendants deny the allegations in this paragraph.

       26.     Defendants deny the allegations in this paragraph.

       27.     Defendants deny the allegations in this paragraph.

       28.     Defendants deny the allegations in this paragraph.

       29.     Defendants deny the allegations in this paragraph.

       30.     Defendants deny the allegations in this paragraph.

       31.     Defendants deny the allegations in this paragraph.

       32.     Defendants deny the allegations in this paragraph.

                               CLASS ACTION ALLEGATIONS

       33.     The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

       34.     The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

       35.     The allegations in this paragraph and sub-paragraphs (a) through (e) are legal

conclusions to which no response is necessary.       To the extent that a response is necessary,

Defendants deny these allegations.

       36.     The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

       37.     The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

       38.     The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

                                                 3
   Case: 4:19-cv-01841-JAR Doc. #: 14 Filed: 07/03/19 Page: 4 of 6 PageID #: 130




       39.     The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

       40.     The allegations in this paragraph and sub-paragraphs (a) through (d) are legal

conclusions to which no response is necessary.       To the extent that a response is necessary,

Defendants deny these allegations.

       41.     The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

       42.     The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

       43.     The allegations in this paragraph are legal conclusions to which no response is

necessary. To the extent that a response is necessary, Defendants deny these allegations.

       Defendants deny Plaintiffs’ prayer and requested relief contained in the unnumbered

paragraph and sub-paragraphs (a) through (i).

                                  AFFIRMATIVE DEFENSES

       Defendants assert the following affirmative defenses:

       1.      Plaintiff and/or the putative class members lack standing because they did not suffer

contract and particularized harm, subjecting their claims to dismissal under Federal Rules of Civil

Procedure, Rule 12(b)(1).

       2.      Plaintiff and/or the putative class members lack standing because they did not suffer

contract and particularized harm, receive the alleged faxes, subjecting their claims to dismissal

under Federal Rules of Civil Procedure, Rule 12(b)(1).

       3.      Plaintiff’s claims fail to state a claim for relief under Federal Rules of Civil

Procedure, Rule 12(b)(6).



                                                 4
   Case: 4:19-cv-01841-JAR Doc. #: 14 Filed: 07/03/19 Page: 5 of 6 PageID #: 131




       4.      Plaintiff is unable to maintain a private right of action for violation of Missouri

business registration statutes.

       5.      Defendants are not subject to jurisdiction in Missouri, are not Missouri citizens, and

were not conducting business in Missouri, subjecting their claims to dismissal under Federal Rules

of Civil Procedure, Rule 12(b)(2).

       6.      Plaintiff’s claims are barred by the doctrine of consent. On information and belief,

consent had been obtained from any recipients, or any recipients had confirmed that they had an

established business relationship with Defendants, or that the numbers were obtained directly from

the recipient, or from the recipient’s own directory, or from recipient’s internet posting(s) or

advertising material.

       7.      Certifying a class is inappropriate because individual inquiries will be required for

each communication in order to determine whether the recipient(s) suffered an actual injury in fact,

as required by Article III of the United States Constitution.

       8.      On information and belief, members of the alleged class did or may have received

communications on devices other than those covered by the statute, and individual inquiries would

be required to determine how each class member received the communications at issue.

       9.      Certifying a class with respect to the violations alleged herein would violate due

process because the application of Rule 23, taken in conjunction with the statute’s generous

statutory minimum damages is duplicative, unduly punitive, grossly disproportionate to any harm

allegedly caused, and inequitable.

       10.     Plaintiff’s claims are barred by waiver.

       11.     Plaintiff’s claims are barred by estoppel.




                                                   5
   Case: 4:19-cv-01841-JAR Doc. #: 14 Filed: 07/03/19 Page: 6 of 6 PageID #: 132




        12.     Plaintiff’s claims are barred because the actions or inactions complained of are

attributed to a third party over whom Defendants exercised no control and for whom Defendants

have no responsibility.

        13.     Plaintiff cannot adequately represent the class proposed by Plaintiff.

        14.     Plaintiff cannot establish the requirements for a class to be certified.

        15.     Plaintiff’s claims are barred because Defendants acted in good faith according to

applicable law.

        16.     Defendants reserve the right to assert additional affirmative defenses as the matter

progresses.

        WHEREFORE, Capstan Healthcare, LLC, d/b/a Capstan RX, Syed Haroon Zulfiqar d/b/a

Capstan RX, and North G RX, LLC, d/b/a Capstan RX pray that the claims asserted by Associated

Management Services, Inc. and any other claims be denied and dismissed and that they be granted

all relief to which they are entitled.




 Dated: July 3, 2019.                           Respectfully submitted,

 /s/ William Akins                                /s/ Michael B. Hunter
 William J. Akins (pro hac vice to be             Michael B. Hunter, #45097MO
 filed)                                           Andreea T. Sharkey, #70399MO
 State Bar No. 24011972                           100 N. Broadway, 21st Floor
 FisherBroyles LLP                                St. Louis, Missouri 63102
 100 Congress Avenue                              (314) 345-5000
 Suite 2000                                       (314) 345-5055 (fax)
 Austin, Texas 78701                              mhunter@bscr-law.com
 Telephone: 214-924-9504                          asharkey@bscr-law.com
 william.akins@fisherbroyles.com
                                                  Attorneys for Defendants
 Attorneys for Defendants




                                                    6
